Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joanna Liebes Hubberts (Reg. No.: 71,499) on 01/29/2021.
The application has been amended as follows: (cancelled claim 43 and amended the specification).
	-	Claim 43 has been cancelled:
			43. (Cancelled).
	-	The specification has been amended as follows:
,--
	
Reasons for Allowance
Claims 33-42 and 45-52 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method of closing a target tissue comprising, inter alia, a tail of the suture loop is coupled directly to a distal end of a tensioning device; pulling the tensioning device proximally relative to the closure device until a first predetermined force is applied to the suture loop, wherein the distal end of the tensioning device moves distally relative to the tensioning device handle during pulling; and pulling the tensioning device proximally relative to the closure device until a second predetermined force is applied to the suture loop

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/
Primary Examiner, Art Unit 3771